Judgment, Supreme Court, New York County (Irma Vidal Santaella, J.), entered March 16, 1990, which declared a disputed portion of the subject premises to be included within the terms of plaintiffs’ lease, awarded damages in favor of plaintiffs and against defendant in the amount of $101,652.34, inclusive of interests and costs, and directed defendant to execute certain applications to the New York City Department of Buildings, unanimously affirmed, with costs.
Order of the same court and Justice, entered October 22, 1990, which denied defendant’s motion pursuant to CPLR 5015 (a) (3) to vacate the judgment on the ground of fraud, misrepresentation or other misconduct, unanimously affirmed, with costs.
The action seeks, among other things, damages for lost profits caused by defendant’s entry onto a portion of the demised premises. The trial court, crediting plaintiffs’ evidence, assessed damages on the basis of an 85% profit margin. Defendant moved to set aside the judgment, on the ground that plaintiffs’ submission of proposed findings of fact and conclusions of law setting forth an 85% profit margin was a *265fraud on the court. The court denied the motion, stating that no fraud was committed and that the judgment was "supported by more than ample evidence of damages”. No other conclusion can be reached on appeal since the proposed findings of fact and conclusions of law to which defendant takes exception were not passed upon by the court, which instead set forth its findings in a decision that does indeed have ample support in the record. We have considered defendant’s other arguments and find them to be without merit. Concur—Murphy, P. J., Carro, Milonas and Kassal, JJ.